UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2411


ESPERANZA GUERRERO,

                Plaintiff - Appellant,

          v.

AMY T. WEEKS,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:13-cv-00837-JCC-JFA)


Submitted:   February 20, 2014            Decided:   February 25, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Esperanza Guerrero, Appellant Pro Se.       Robert Mark Falconi,
BLANKINGSHIP & KEITH, PC, Fairfax, Virginia; Mary McGowan,
BLANKINGSHIP & KEITH, PC, Manassas, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Esperanza Guerrero appeals the district court’s order

denying relief on her complaint raising claims under 42 U.S.C.

§ 1983 (2006); Title VI of the Civil Rights Act of 1964, 42

U.S.C.      § 2000d    (2006);     Title      II   of    the     Americans       With

Disabilities Act of 1990, 42 U.S.C. § 12132 (2006); and Section

504 of the Rehabilitation Act, 29 U.S.C. § 794 (2012).                        We have

reviewed the record and find no reversible error.                      Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

for   the   reasons    stated    by   the    district    court.        Guerrero    v.

Weeks, No. 1:13-cv-00837-JCC-JFA (E.D. Va. Sept. 16, 2013).                        We

dispense     with     oral   argument       because     the    facts    and     legal

contentions     are   adequately      presented    in    the   materials       before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2